      3:19-cr-30006-SEM-TSH # 14    Page 1 of 4                                    E-FILED
                                                        Monday, 11 March, 2019 03:45:53 PM
                                                              Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                         SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )
                                           )      Case No. 19-cr-30006
RINALDO ROBINSON,                          )
                                           )
            Defendant.                     )

                     AMENDED ORDER OF DETENTION

      On February 15, 2019, following a detention hearing held in

accordance with the Bail Reform Act, 18 U.S.C. ' 3142(f), this Court

entered an order that the defendant be detained pending resolution of the

case. (R.6) Specifically, the Court found that the government had

established by clear and convincing evidence that the defendant would

pose a danger to the community if he was released on bond.

      On February 22, 2019, the defendant filed a motion to reconsider the

detention order. (R.7) Because that pleading, as well as the government’s

response to it (R.9) included facts not presented at the initial detention

hearing, this Court held a hearing on the motion on March 7, 2019. At such

hearing, parties proffered additional evidence and made argument.

                                       1
      3:19-cr-30006-SEM-TSH # 14    Page 2 of 4




      The Court has considered all of the factors listed in 18 U.S.C.

' 3142(g) and all of the evidence and information presented by the parties

and in the Pretrial Services Report (R.5), as well as the Pretrial Services

Report Addendum (R.12).

      After weighing those factors and the available evidence, the Court

again concludes that the government has established by clear and

convincing evidence that the defendant would pose a danger to the

community if he was released on bond. As such, the defendant’s motion to

reconsider is denied, and detention is to continue.

           Findings of Fact and Reasons Detention Required

      Based upon the credible evidence and information received during

the motion hearing, the Court finds that the factors set forth in 18 U.S.C.

' 3142(g) all favor detention of the defendant. Specifically:

         1. The offense includes a firearm and the defendant was in

possession of a small amount of marijuana. Further, police found other

drug paraphernalia on one of the other vehicle passengers, as well as a

small amount of methamphetamine in the vehicle. The nature and

circumstances of the offense support detention.




                                       2
      3:19-cr-30006-SEM-TSH # 14    Page 3 of 4




         2. At the time of the offense, the defendant was on bond on two

state felony cases, including one in which he has already pleaded guilty to

a drug offense. The defendant has been unemployed for nine years. The

history and characteristics of the defendant support detention.

         3. The defendant admitted the firearm belonged to him and the

government has evidence to corroborate his statement. The evidence of

the case against the defendant appears to be strong.

         4. The potential risk to the community if the defendant was

released lies not only in the fact that the defendant possessed a firearm,

but also that, at the time of his arrest, he used marijuana daily and had

used methamphetamine the day prior to the incident on which this charge

is based. Additionally, during the defendant’s drug use, he was primary

caregiver for two teenagers who resided with him. There is inherent risk in

the purchasing or otherwise acquiring of controlled substances, and such

risk extends to members of the community.

      This order also incorporates and adopts the findings of the initial

detention order filed on February 15, 2019 (R.6). The Court notes that, at

the initial hearing and based on the government’s limited proffer of

evidence, it made an inference as part of its oral findings that the defendant

                                      3
      3:19-cr-30006-SEM-TSH # 14    Page 4 of 4




had possessed methamphetamine. Pursuant to the government’s more

detailed proffer at the motion hearing on February 14, 2019, the Court finds

that, while law enforcement officers found methamphetamine during the

stop of the defendant’s vehicle, the defendant was not in possession of the

methamphetamine.

      The defendant’s motion therefore is DENIED. It is ORDERED that the

defendant is committed to the custody of the Attorney General or his

designated representative for confinement in a corrections facility separate,

to the extent practicable, from persons awaiting or serving sentences or

being held in custody pending appeal. The defendant shall be afforded a

reasonable opportunity for private consultation with defense counsel. On

order of a Court of the United States or on request of an attorney for the

United States, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an

appearance in connection with a Court proceeding.

ENTER:     March 11, 2019

                              ____s/ Tom Schanzle-Haskins______
                                   TOM SCHANZLE-HASKINS
                              UNITED STATES MAGISTRATE JUDGE



                                       4
